1591 Second Ave. LLC v Metropolitan Transp. Auth. (2019 NY Slip Op 07706)





1591 Second Ave. LLC v Metropolitan Transp. Auth.


2019 NY Slip Op 07706


Decided on October 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019

Friedman, J.P., Kapnick, Oing, Singh, JJ.


10199N 161539/15

[*1] 1591 Second Avenue LLC, et al., Plaintiffs-Appellants,
vMetropolitan Transportation Authority, et al., Defendants-Respondents.


Greenberg, Trager & Herbst, LLP, New York (Richard J. Lambert of counsel), for appellants.
Young & Yagerman, P.C., New York (Louise M. Cherkis of counsel), for respondents.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered on or about April 18, 2019, which, insofar as appealed from as limited by the briefs, denied plaintiffs' motion to strike defendants' answer due to discovery abuses, unanimously affirmed, without costs.
Plaintiffs failed to conclusively demonstrate that defendants' actions relating to discovery warranted the drastic remedy of striking defendants' answer (see Henderson-Jones v City of New York, 87 AD3d 498, 504 [1st Dept 2011]). Defendants largely provided timely responses to the court's orders directing disclosure, and those responses generally evidenced a good-faith effort to meaningfully address plaintiffs' requests (cf. Kihl v Pfeffer, 94 NY2d 118, 123 [1999]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2019
CLERK